Citation Nr: 0612345	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  00-14 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for gynecological 
disability other than a dermoid cyst resulting in left 
salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1989 to 
November 1992.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

When the case was last before the Board in March 2004, it was 
remanded for additional development.  

The Board notes that while the case was in remand status, the 
veteran was awarded service connection for left salpingo-
oophorectomy as a result of a dermoid cyst, claimed as a mass 
in the uterus.  The case has been returned to the Board for 
further appellate action on the remaining issue of 
entitlement to service connection for gynecological 
disability other than a dermoid cyst resulting in left 
salpingo-oophorectomy.


FINDING OF FACT

Gynecological disability characterized by dysplasia, 
cervicitis, and abnormal bleeding were present in service; 
the evidence does not clearly and unmistakably establish that 
it existed prior to service and underwent no increase as a 
result of service; the veteran has undergone a hysterectomy 
as a result of the abnormal bleeding.  


CONCLUSION OF LAW

Gynecological disability characterized by dysplasia, 
cervicitis and abnormal bleeding resulting in a hysterectomy 
was incurred in service.  38 U.S.C.A. §§ 1110, 1111 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  



The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The Board has found the evidence currently of record to be 
sufficient to substantiate the veteran's claim.  Therefore, 
no further development of the record is required with respect 
to the matter decided herein.  Although the record reflects 
that the originating agency has not provided VCAA notice with 
respect to the initial-disability-rating and effective-date 
elements of the claim, those matters are not currently before 
the Board and the RO will have the opportunity to provide the 
required notice before deciding those matters.
  
Accordingly, the Board will address the merits of the claim.

Factual Background

Service medical records note that on the April 1988 
enlistment exam, the veteran was found to have slight 
cervical erosion.  The veteran noted that she had never been 
treated for a gynecological disorder.  The veteran became 
pregnant and delivered her baby in May 1990; she experienced 
bleeding in her third trimester.  A July 7, 1990, service 
medical record notes heavy menstrual bleeding.  A July 19, 
1990, OB-GYN clinic note states that the veteran was 
experiencing heavy menstrual bleeding.  In September 1990 the 
veteran complained of chronic lower abdominal pain.  Exam 
findings were not significant.  The assessment was chronic 
lower abdominal pain of undetermined etiology.  Pap smear 
done in October 1990 revealed evidence of HPV.  There was 
marked inflammation and dysplasia was diagnosed.  In November 
1990 it was noted that the veteran had chronic cervicitis.  A 
November 1990 telephone consultation note states that the 
veteran was still experiencing abdominal pains.  A June 1991 
medical record notes a finding of dysplasia.  An emergency 
room note from 1992 notes that the veteran was experiencing 
heavy vaginal bleeding and labor like pains.  Pap smear done 
in August 1992 was normal.  Separation exam in September 1992 
was normal.  

A February 1993 service medical record notes that the veteran 
complained of vaginal bleeding, passing clots, and back 
cramps.  The impression was early intrauterine pregnancy, 
rule out ectopic pregnancy.  Ultrasound revealed an empty 
uterus, small fluid in cul-de-sac, heterogeneous left 
adenxal, slightly increased in size suggesting blood and 
fluid adjacent to left adenxal, and normal right ovary.  The 
impression was "moderately suspicious for ectopic 
pregnancy."  The differential diagnosis was spontaneous 
abortion, early intrauterine pregnancy.  A March 1993 service 
medical record notes that the veteran was seen in February 
for vaginal bleeding and cramping.  A March 1993 telephone 
consultation notes that the veteran stated that she had a 
miscarriage a few weeks previously.  An August 1993 service 
medical record notes that a pap smear revealed no malignant 
cells.  Exam was normal.  An October 1994 record notes the 
veteran's complaints of irregular periods, spotting, and 
cramping.  There were no significant clinical findings.  It 
was noted that a pregnancy test should be repeated.  

A December 1996 medical record from St. Johns Bluff Primary 
Care Center notes a normal pap smear.  The assessment was 
bacterial vaginosis.  

Pap smear done in September 1997 was normal.  

An August 1998 record from St. Johns Bluff Primary Care 
Center notes the veteran's complaints of menstrual problems 
and pain in the lower quadrant.  Exam revealed some adnexal 
tenderness, right more than left; the uterus was normal  An 
October 1998 record notes the veteran's complaints of mild 
daily bleeding.  Exam revealed a slightly enlarged uterus 
compared to previous exam.  Pelvic ultrasound was ordered.  
Pap smear was normal.  

A November 1998 ultrasound report notes that there was a 
large solid and cystic mass seen superior and slightly left 
of the uterus, which could represent neoplasma of ovary (such 
as dermoid) or endometrial growth (such as an extramural 
fibroid).  

A November 1998 letter from A.M. Kaunitz, M.D., states that 
the veteran had a uterine fibroid and a solid, cystic 
component mass to the left of the uterus.  The veteran was 
noted to have a history of abnormal bleeding and anemia.  
Given the veteran's fibroids and history of abnormal 
bleeding, she stated that she preferred hysterectomy in 
addition to removing her pelvic mass, which was thought to be 
ovarian.  The December 1998 operative report notes the 
preoperative diagnosis of pelvic mass and dysfunctional 
uterine bleeding and the postoperative diagnosis of left 
mature cystic teratoma of the ovary and abnormal bleeding.  A 
follow-up medical record in December 1998 notes that the 
veteran was feeling well after her abdominal hysterectomy and 
left salpingo-oophorectomy.  

An August 2002 letter from the veteran's physician, M.G. 
Tiomico, M.D., states that the veteran has experienced 
vaginal bleeding with pelvic pain since 1990 for which she 
underwent multiple cervical and endometrial biopsies and 
colposcopies.  Findings were consistent with cellular 
atypism.  She was conservatively treated with oral 
contraceptives.  She subsequently developed anemia.  In 
November 1998 the veteran was found to have a uterine fibroid 
and a complex mass in the left adnexal area.  As a result she 
underwent total abdominal hysterectomy with left salpingo-
oophorectomy in December 1998.  

VA examination dated in June 2003 notes that the veteran has 
a history of atypia on pap smears but had normal pap smears 
in 1993, 1996, and 1997.  It is noted that an ultrasound in 
1998 revealed dermoid or fibroid cystic mass of the uterus 
and thereafter the veteran underwent abdominal hysterectomy 
and left salpingo-oophorectomy.  The cervix showed HPV effect 
but no dysplasia.  Pelvic exam was normal.  The examiner 
opined that the hysterectomy was performed for dysfunctional 
uterine bleeding which had not responded to hormonal therapy.  

The report of an April 2004 VA exam notes that the veteran 
underwent hysterectomy because of problems with abnormal 
vaginal bleeding.  The veteran had a history of atypia on pap 
smears and had cryosurgery in the past.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that she is entitled to service 
connection for gynecological disability because the onset of 
this condition was in service.  

Although slight cervical erosion was noted on the service 
entrance examination, no gynecological disorder was found to 
be present at that time and there is no basis in the record 
for rebutting the presumption of soundness.  Service medical 
records show that the veteran experienced chronic cervicitis 
and dysplasia in service, as well as heavy or abnormal 
vaginal bleeding both in service and continuing thereafter.  
There is no post-service medical evidence of cervicitis or 
dysplasia.  However, the post-service medical evidence of 
record shows that three physicians (the VA examiner who 
conducted both the June 2003 and April 2004 exams, and two 
private physicians) have stated that the veteran underwent 
total hysterectomy in 1998 because of abnormal vaginal 
bleeding.  There is no medical evidence indicating that there 
was another reason for the hysterectomy.  Therefore, the 
Board is of the opinion that this is competent evidence of a 
nexus between the current gynecological disability and the 
veteran's military service.  Therefore, resolving all doubt 
in favor of the veteran, service connection for gynecological 
disability resulting in a hysterectomy is warranted.


ORDER

Entitlement to service connection for gynecological 
disability (other than dermoid cyst resulting in left 
salpingo-oophorectomy) resulting in a hysterectomy is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


